UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-62526 COMMONWEALTH INCOME & GROWTH FUND IV (Exact name of registrant as specified in its charter) Pennsylvania 23- 3080409 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine Bldg. One, Suite 200 2 Christy Drive Chadds Ford, PA 19317 (Address, including zip code, of principal executive offices) (610) 594-9600 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YES¨NOx FORM 10-Q MARCH 31, 2007 TABLE OF CONTENTS PART I Item 1. Condensed Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II Item 1. Legal Proceedings 17 Item 1 A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Securities Holders 17 Item 5. Other Information 17 Item 6. Index to Exhibits 17 Signatures Certifications 2 Table of Contents Commonwealth Income & Growth Fund IV Condensed Balance Sheets March 31, 2007 December 31, 2006 (unaudited) Assets Cash and cash equivalents $ 66,891 $ 185,564 Lease income receivable, net of reserves of$282,587 as of March 31, 2007 and December 31, 2006 591,174 441,123 Other receivables – other affiliated partnerships 26,493 26,493 Refundable deposits 1,130 1,130 Prepaid expenses 11,865 3,762 697,553 658,072 Computer equipment, at cost 9,894,276 10,748,987 Accumulated depreciation (7,035,246 ) (7,326,525 ) 2,859,030 3,422,462 Equipment acquisition costs and deferred expenses, net 86,431 95,323 Other receivables - Commonwealth Capital Corp 98,692 165,459 Prepaid acquisition fees 69,846 70,528 254,969 331,310 Total Assets $ 3,811,552 $ 4,411,844 Liabilities and Partners’ Capital Liabilities Accounts payable, primarily for equipment purchases $ 139,847 $ 103,534 Accounts payable – General Partner 45,653 58,367 Unearned lease income 38,477 50,331 Notes payable 891,755 975,457 Total Liabilities 1,115,732 1,187,689 Partners' Capital General partner 1,000 1,000 Limited partners 2,694,820 3,223,155 Total Partners' Capital 2,695,820 3,224,155 Total Liabilities and Partners' Capital $ 3,811,552 $ 4,411,844 3 Table of Contents Commonwealth Income & Growth Fund IV Condensed Statements of Operations Three Months Ended March 31, 2007 2006 (unaudited) Income Lease $ 676,700 $ 953,201 Interest and other 15,106 3,940 Total income 691,806 957,141 Expenses Operating, excluding depreciation 116,534 201,742 Equipment management fee - General Partner 33,835 47,660 Interest 10,500 22,927 Depreciation 525,891 799,012 Amortization of equipment acquisition costs and deferred expenses 23,333 52,694 Loss on sale of computer equipment 135,737 207,954 Total expenses 845,830 1,331,989 Net(loss) $ (154,024 ) $ (374,848 ) Net (loss) allocated to limited partners $ (157,767 ) $ (378,591 ) Net (loss) per equivalent limited partnership unit $ (0.21 ) $ (0.95 ) Weighted Average number of equivalent limited partnership units outstanding during the period 749,400 749,400 see accompanying notes to condensed financial statements 4 Table of Contents Commonwealth Income & Growth Find IV Condensed Statements of Partners’ Capital For the Three Months ended March 31, 2007 (unaudited) General Partner Units Limited Partner Units General Partner Limited Partner Total Partners' capital – January 1, 2007 50 749,400 $ 1,000 $ 3,223,155 $ 3,224,155 Net income (loss) - - 3,743 (157,767 ) (154,024 ) Distributions - - (3,743 ) (370,568 ) (374,311 ) Partners' capital – March 31, 2007 50 749,400 $ 1,000 $ 2,694,820 $ 2,695,820 see accompanying notes to condensed financial statements 5 Table of Contents Commonwealth Income & Growth Fund IV Condensed Statements of Cash Flow Three months Ended March 31, 2007 2006 (unaudited) Net cash provided by operating activities $ 54,905 $ 312,492 Investing activities: Capital expenditures (53,636 ) (229,103 ) Prepaid acquisition fees 682 7,875 Net proceeds from sale of computer equipment 201,361 157,233 Equipment acquisition fees paid to General Partner (11,982 ) (15,742 ) Net cash provided by (used in) investing activities 136,425 (79,737 ) Financing activities: Distributions to partners (374,311 ) (374,375 ) Other receivable, Commonwealth Capital Corp 66,767 35,527 Debt Placement fee paid to the General Partner (2,459 ) (1,645 ) Net cash (used in)financing activities (310,003 ) (340,493 ) Net (decrease) in cash and cash equivalents (118,673 ) (107,738 ) Cash and cash equivalents, beginning of period 185,564 891,708 Cash and cash equivalents, end of period $ 66,891 $ 783,970 see accompanying notes to condensed financial statements 6 Table of Contents NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Business Commonwealth Income & Growth Fund IV (the “Partnership”) is a limited partnership organized in the Commonwealth of Pennsylvania on May 15, 2001.The Partnership offered for sale up to 750,000 units of the limited partnership at the purchase price of $20 per unit (the “Offering”).The Partnership reached the minimum amount in escrow and commenced operations on July 8, 2002 and was fully subscribed on September 15, 2003. The Partnership used the proceeds of the Offering to acquire, own and lease various types of computer information technology (I.T.) equipment and other similar capital equipment, which is leased primarily to U.S. corporations and institutions.Commonwealth Capital Corp, on behalf of the Partnership and other affiliated partnerships, will acquire computer equipment subject to associated debt obligations and lease agreements and allocate a participation in the cost, debt and lease revenue to the various partnerships it controls based on certain risk factors. The Partnership’s General Partner is Commonwealth Income & Growth Fund, Inc. (the “General Partner”), a Pennsylvania corporation which is an indirect wholly owned subsidiary of CCC.Approximately ten years after the commencement of operations, the Partnership intends to sell or otherwise dispose of all of its computer equipment, make final distributions to partners, and to dissolve.Unless sooner terminated, the Partnership will continue until December31, 2012. 2. Summary of Significant Accounting Policies Basis of Presentation The financial information presented as of any date other than December 31, 2006 has been prepared from the books and records without audit.Financial information as of December 31, 2006 has been derived from the audited financial statements of the Partnership, but does not include all disclosures required by generally accepted accounting principles.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial information for the periods indicated have been included.For further information regarding the Partnership’s accounting policies, refer to the financial statements and related notes included in the Partnership’s annual report on Form 10-K for the year ended December 31, 2006.Operating results for the three-month period ended March 31, 2007 are not necessarily indicative of financial results that may be expected for the full year ended December 31, 2007. Long-Lived Assets The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether an impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset then an impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.The fair value is determined based on estimated discounted cash flows to be generated by the asset.The Partnership determined that no impairment had occurred during the three months ended March 31, 2007. 7 Table of Contents Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. Net Income (Loss) Per Equivalent Limited Partnership Unit The net income (loss) per equivalent limited partnership unit is computed based upon net income (loss) allocated to the limited partners and the weighted average number of equivalent units outstanding during the period. 3. Computer Equipment The Partnership is the lessor of equipment under operating leases with periods ranging from 12 to 36 months. In general, the lessee pays associated costs such as repairs and maintenance, insurance and property taxes. Through March 31, 2007, the Partnership has only entered into operating leases.Lease revenue is recognized on the monthly straight-line basis which is generally in accordance with the terms of the operating lease agreements. Remarketing fees are paid to the leasing companies from which the Partnership purchases leases.These are fees that are earned by the leasing companies when the initial terms of the lease have been met.The General Partner believes that this strategy adds value since it entices the leasing company to "stay with the lease" for potential extensions, remarketing or sale of equipment.This strategy potentially minimizes any conflicts the leasing company may have with a potential new lease and will potentially assist in maximizing overall portfolio performance.The remarketing fee is tied into lease performance thresholds and is factored in the negotiation of the fee.Remarketing fees incurred in connection with lease extensions are accounted for as operating costs.Remarketing fees incurred in connection with the sale of computer equipment are included in our gain or loss calculations.For the three month period ended March 31, 2007 and 2006, remarketing fees were incurred in the amounts of $4,500 and $5,000 respectively The Partnership’s share of the computer equipment in which it participates at March 31, 2007 and December 31, 2006 was approximately $1,900,000 and $1,617,000 respectively, which is included in the Partnership’s fixed assets on its balance sheet, and the total cost of the equipment shared by the Partnership with other partnerships at March 31, 2007 and December 31, 2006 was approximately $5,409,000 and $4,467,000 respectively. The Partnership’s share of the outstanding debt associated with this equipment at March 31, 2007 and December 31, 2006 was $364,000 and $164,000 respectively.The total outstanding debt at March 31, 2007 and December 31, 2006 was $1,028,000 and $328,000, respectively. 8 Table of Contents The following is a schedule of future minimum rentals on noncancellable operating leases at March 31, 2007: Amount Nine Months ended December 31, 2007 $ 912,679 Year Ended December 31, 2008 593,073 Year Ended December 31, 2009 146,224 Year Ended December 31, 2010 891 $ 1,652,867 4. Related Party Transactions Receivables/Payables As of March 31, 2007, the Partnership’s related party receivables and payables are short term, unsecured, and non-interest bearing. Other Receivables As of March 31, 2007, the Partnership has an unsecured, non-interest bearing receivable from CCC, a related party to the Partnership, in the amount of approximately $134,000, which primarily originated in 2003.CCC, through its indirect subsidiaries, including the General Partner of the Partnership, earns fees based on revenues and new lease purchases from this fund.CCC has been repaying receivables, through acquisition fees, debt placement fees and reimbursement of expenses, with a minimum amount of $12,500 per quarter, which commenced in the quarter ending March 31, 2005. Reimbursable Expenses The General Partner and its affiliates are entitled to reimbursement by the Partnership for the cost of supplies and services obtained and used by the General Partner in connection with the administration and operation of the Partnership from third parties unaffiliated with the General Partner.In addition, the General Partner and its affiliates are entitled to reimbursement for certain expenses incurred by the General Partner and its affiliates in connection with the administration and operation of the Partnership.During the three months ended March 31, 2007 and 2006 the Partnership recorded $114,000 and $170,000, respectively, for reimbursement of expenses to the General Partner. Equipment Acquisition Fee The General Partner is entitled to be paid an equipment acquisition fee of 4% of the purchase price of each item of equipment purchased as compensation for the negotiation of the acquisition of the equipment and lease thereof or sale under a conditional sales contract.During the three months ended March 31, 2007 and 2006, equipment acquisition fees of approximately $12,000 and $16,000, respectively, were earned bythe General Partner. Debt Placement Fee As compensation for arranging term debt to finance the acquisition of equipment by the Partnership, the General Partner is paid a fee equal to 1% of such indebtedness; provided, however, that such fee shall be reduced to the extent the Partnership incurs such fees to third parties, unaffiliated with the General Partner or the lender, with respect to such indebtedness and no such fee will be paid with respect to borrowings from the General Partner or its affiliates.During the three months ended March 31, 2007 and 2006, debt placement fees of approximately $2,500 and $2,000, respectively, were earned by the General Partner. 9 Table of Contents Equipment Management Fee The General Partner is entitled to be paid a monthly fee equal to the lesser of (i) the fees which would be charged by an independent third party for similar services for similar equipment or (ii) the sum of (a) two percent of (1) the gross lease revenues attributable to equipment which is subject to full payout net leases which contain net lease provisions plus (2) the purchase price paid on conditional sales contracts as received by the Partnership and (b) 5% of the gross lease revenues attributable to equipment which is subject to operating and capital leases.During the three months ended March 31, 2007 and 2006, equipment management fees of approximately $34,000 and $48,000, respectively, were earned bythe General Partner. Equipment Liquidation Fee With respect to each item of equipment sold by the General Partner (other than in connection with a conditional sales contract), a fee equal to the lesser of (i) 50% of the competitive equipment sale commission or (ii) three percent of the sales price for such equipment is payable to the General Partner.The payment of such fee is subordinated to the receipt by the limited partners of the net disposition proceeds from such sale in accordance with the Partnership Agreement.Such fee will be reduced to the extent any liquidation or resale fees are paid to unaffiliated parties.During the three months ended March 31, 2007 and 2006, equipment liquidation fees of approximately $8,000 and $6,000, respectively, were earned by the General Partner. 5. Notes Payable Notes payable consisted of the following: March 31, 2007 December 31, 2006 Installment notes payable to banks; interest ranging from 4.29% to 6.50%, due in monthly installments ranging from $256 to $13,488, including interest, with final payments due in January through December 2007. $ 195,678 $ 424,863 Installment notes payable to banks; interest ranging from 4.65% to 6.06%, due in monthly installments ranging from $162 to $7,289 including interest, with final payment due in January through September 2008. 253,473 309,316 Installment notes payable to banks; interest ranging from 5.9% to 6.25%, due in monthly installments ranging from $1,901 to $73,654, including interest, with final payments from January through October 2009. 442,604 241,278 $ 891,755 $ 975,457 10 Table of Contents These notes are secured by specific computer equipment and are nonrecourse liabilities of the Partnership.Aggregate maturities of notes payable for each of the periods subsequent to March 31, 2007 are as follows: Amount Nine months ended December 31, 2007 $ 491,816 Year ended December 31, 2008 252,420 Year ended December 31, 2009 147,519 $ 891,755 6. Supplemental Cash Flow Information Other noncash activities included in the determination of net loss are as follows: Three months Ended March 31, 2007 2006 Lease income, net of interest expense on notes payable realized as a result of direct payment of principal by lessee to bank $ 329,624 $ 362,643 No interest or principal on notes payable was paid by the Partnership because direct payment was made by lessee to the bank in lieu of collection of lease income and payment of interest and principal by the Partnership. 11 Table of Contents Noncash investing and financing activities include the following: Three months Ended March 31, 2007 2006 Debt assumed in connection with purchase of computer equipment $ 246,000 $ 164,000 Equipment acquisition fees earned by General Partner upon purchase of equipment from prepaid acquisition fees $ 680 $ 7,875 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain statements within this Quarterly Report on Form 10-Q may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”). These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements. Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. CRITICAL ACCOUNTING POLICIES The Partnership's discussion and analysis of its financial condition and results of operations are based upon its financial statements which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Partnership to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. The Partnership bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The Partnership believes that its critical accounting policies affect its more significant judgments and estimates used in the preparation of its financial statements. 12 Table of Contents COMPUTER EQUIPMENT Commonwealth Capital Corp, on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease revenue and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors.The Partnership will acquire equipment with no associated debt obligations with the original contributions.The Partnership plans on acquiring equipment leases with associated debt obligations from the monthly rental payments associated with the equipment acquired with its original capital contributions. Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. REVENUE RECOGNITION Through March 31, 2007, the Partnership has only entered into operating leases.Lease revenue is recognized on the monthly straight-line basis which is generally in accordance with the terms of the operating lease agreements. The Partnership reviews a customer’s credit history extending credit and establishes provisions for uncollectible accounts based upon the credit risk of specific customers, historical trends and other information. LONG-LIVED ASSETS The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether an impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset then an impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset. Liquidity and Capital Resources The Partnership’s primary source of capital for the three months ended March 31, 2007 and 2006 was from net proceeds received from sale of equipment of approximately $201,000 and $157,000, respectively.The primary uses of cash for the three months ended March 31, 2007 and 2006 were for capital expenditures for new equipment of approximately $54,000 and $230,000, respectively, and the payment of preferred distributions to partners of approximately $374,000 and $374,000, respectively. For the three month period ended March 31, 2007, the Partnership generated cash flows from operating activities of approximately $55,000, which includes a net loss of approximately $154,000, a loss on sale of equipment of approximately $136,000,and depreciation and amortization expenses of approximately $549,000. Other non-cash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $330,000. For the three month period ended March 31, 2006, the Partnership generated cash flows from operating activities of approximately $312,000, which includes a net loss of approximately $375,000, a loss on sale of equipment of approximately $208,000,and depreciation and amortization expenses of approximately $852,000. Other non-cash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $363,000. 13 Table of Contents The Partnership's investment strategy of acquiring computer equipment and generally leasing it under “triple-net leases” to operators who generally meet specified financial standards minimizes the Partnership's operating expenses.As of March 31, 2007, the Partnership had future minimum rentals on non-cancelable operating leases of $913,000 for the balance of the year ending December 31, 2007 and $740,000 thereafter.At March 31, 2007, the outstanding debt was $892,000, with interest rates ranging from 4.29% to 6.50%, and will be payable through October 2009. As of March 31, 2007, the Partnership has an unsecured, non-interest bearing receivable from CCC, a related party to the Partnership, in the amount of approximately $134,000, which primarilyoriginated in 2003.CCC, through its indirect subsidiaries, including the General Partner of the Partnership, earns fees based on revenues and new lease purchases from this fund.CCC has been paying these receivables, through acquisition fees, debt placement fees and reimbursement of expenses, with a minimum amount of $12,500 per quarter, which commenced in the quarter ending March, 2005. The Partnership’s cash from operations is expected to continue to be adequate to cover all operating expenses, liabilities, and preferred distributions to Partners during the next 12-month period.If available Cash Flow or Net Disposition Proceeds are insufficient to cover the Partnership expenses and liabilities on a short and long term basis, the Partnership will attempt to obtain additional funds by disposing of or refinancing Equipment, or by borrowing within its permissible limits.The Partnership may, from time to time, reduce the distributions to its Partners if it deems necessary.Since the Partnership’s leases are on a “triple-net” basis, no reserve for maintenance and repairs are deemed necessary. While the Partnership intends to invest additional capital in equipment during the remainder of 2007, the amount of such additional investment is uncertain, and may be impacted by the status or outcome of the Allserve bankruptcy. See ‘Legal Proceedings” in Part II, Item I. Any acquisition of equipment will be funded by debt financing, and the debt service will be funded from cash flows from lease rental payments. The Partnership’s share of the computer equipment in which it participates at March 31, 2007 and December 31, 2006 was approximately $1,900,000 and $1,617,000 respectively, which is included in the Partnership’s fixed assets on its balance sheet. The total cost of the equipment shared by the Partnership with other partnerships at March 31, 2007 and December 31, 2006 was approximately $5,400,000 and $4,467,000 respectively. Results of Operations Three Months Ended March 31, 2007 compared to Three Months March 31, 2006 For the three months ended March 31, 2007, the Partnership recognized income of approximately $692,000, and expenses of approximately $846,000, resulting in net loss of approximately $154,000.For the three months ended March 31, 2006, the Partnership recognized income of approximately $957,000, and expenses of approximately $1,332,000, resulting in net loss of approximately $375,000. 14 Table of Contents Lease income decreased by 29% to $677,000 for the quarter ended March 31, 2007, from $953,000 for the quarter ended March 31, 2006, primarily due to the fact that more lease agreements ended than began since the quarter ended March 31, 2006. Operating expenses, excluding depreciation, primarily consist of accounting, legal, outside service fees and reimbursement of expenses to CCC, a related party, for administration and operation of the Partnership.The expenses decreased 42% to approximately $117,000 for the quarter ended March 31, 2007, from $202,000 for the quarter ended March 31, 2006. This decrease is primarily attributable to a decrease inOther Limited Partnershipexpenses of approximately $40,600, a decrease in IT expenses of $5,000 and a decrease in legal fees of approximately $37,000 associated with the bankruptcy of Allserve Systems Corp. The equipment management fee is approximately 5% of the gross lease revenue attributable to equipment that is subject to operating leases. The equipment management fee decreased 29% to approximately $34,000 for the quarter ended March 31, 2007, from $48,000 for the quarter ended March 31, 2006, which is consistent with the decrease in lease income. Depreciation and amortization expenses consist of depreciation on computer equipment and amortization of equipment acquisition fees. The expenses decreased 36% to approximately $549,000 for the quarter ended March 31, 2007, from $850,000 for the quarter ended March 31, 2006 due to equipment and acquisition fees being fully depreciated/amortized and not being replaced with as many new purchases. Item 3.Quantitative and Qualitative Disclosures About Market Risk The Partnership believes its exposure to market risk is not material due to the fixed interest rate of its long-term debt. Item 4.Controls and Procedures The Chief Executive Officer and Principal Financial Officer of the General Partner have conducted a review of the Partnership's disclosure controls and procedures as of March 31, 2007. The Partnership’s disclosure controls and procedures include the Partnership’s controls and other procedures designed to ensure that information required to be disclosed in this and other reports filed under the SecuritiesExchange Act of 1934, as amended (the “Exchange Act”) is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. The Partnership’s disclosure controls and procedures also include the Partnership’s controls and other procedures designed to ensure that information required to be disclosed in this and other reports filed under the Exchange Act is accumulated and communicated to the Partnership’s management, including its Chief Executive Officer and Principal Financial Officer, to allow timely decisions regarding required disclosure and to ensure that such information is recorded, processed, summarized and reported within the required time periods. Based upon this review, the Partnership’s Chief Executive Officer and PrincipalFinancial Officer have concluded that the Partnership’s disclosure controls (as defined in Rule 13a-15e promulgated under the Exchange Act) are effective to ensure that the information required to be disclosed by the Partnership in the reports it files under the Exchange Act (i) is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms and (ii) is accumulated and communicated to the Partnership’s management, including its Chief Executive Officer andPrincipal Financial Officer, to allow timely decisions regarding required disclosure and to ensure that such information is recorded, processed, summarized and reported within the required time periods. There have been no changes in the General Partner’s internal controls or in other factors that could materially affect our disclosure controls and procedures in the quarter ended March 31, 2007, that have materially affected or are reasonably likely to materially affect the General Partner’s internal controls over financial reporting. 15 Table of Contents Part II:OTHER INFORMATION Commonwealth Income & Growth Fund IV Item 1. Legal Proceedings In the 4th quarter of 2005, CCC identified payment problems with Allserve Systems Corp. (“Allserve”), one of the Partnerships’ lessees. The bank had returned a number of Allserve’s checks issued in October 2005.The Partnership immediately began communication with the lessee, only to ultimately find that they filed for protection under Chapter 11 of the United States Bankruptcy Code on November 18, 2005. The General Partner responded to the Bankruptcy petition promptly and assertively. Counsel was retained for the Partnership. All litigation meetings and equipment inspections were attended by the General Partner, for purpose of identifying and tagging all assets belonging to the Partnership. The Partnership owns either all or portions of 5 equipment leaseswith Allserve, with original purchase prices of approximately $2,789,000. On January 12, 2006, the trustee filed a petition before the court asking for the bankruptcy petition to be changed to a Chapter 7 Liquidation, due to Allerve’s inability to pay its ongoing bills and the trustee’s belief that Allserve was not being honest in its dealings with the Trustee. The Judge granted this request. An official creditors’ committee (“Creditors’ Committee”) was organized by the Trustee in February 2006. An officer of CCC is a member of the Creditors’
